DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 97-98, 102-103, and 106-116 are pending in the present application.  Claims 114-116 are withdrawn by Applicant.  Therefore, claims 97-98, 102-103, and 106-113 are examined herein.

Election/Restrictions
Applicant’s election of nutrient (i.e., nitrogen, potassium and phosphorus) in the reply filed on 28 December 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 March 2019 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 111 is objected to because of the following informalities:  powder is misspelled as power.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 97, 102, and 107-113 are rejected under 35 U.S.C. 103 as being unpatentable over Nevin (US 2012/0272700 A1).
Nevin teaches biomaterial employed as a coating applied to fertilizer particles, wherein the biomaterial coatings are themselves nutrient yielding and are obtained in whole or in part from biologically renewable resources.  In some instances, the coatings serve to control the release of the fertilizer particles into the environment; in other instances, the coating reduces caking during storage and transport and/or reduces the formation of dust on storage ([0001], [0019]-[0020], [0023], [0048]-[0049]).  Nevin teaches that the biomaterial is employed in a biomaterial coating layer to coat plant nutrient core components, which are generally to be understood as any component that serves as a plant nutrient, whether currently employed in that manner (as, for example, urea, ammonium sulfate, potassium sulfate, ammonium nitrate, di-ammonium phosphate or complex fertilizers containing nitrogen, phosphorous and potassium) ([0026]).  Nevin further teaches that the coating may comprise surfactants including tallow and hydrogenated tallow amine, tallow diamine, stearic acid, oleic acid, tall oil fatty acids and rosin acids ([0036]).
Nevin also teach that since the biomaterial is somewhat thermoplastic in nature it may be necessary to increase its resistance to flow along with its ability to withstand deformation forces in certain applications.  Such properties can be enhanced by using finely ground mineral and synthetic fillers and or natural and synthetic fibers.  Non limiting examples of useful fillers include talc, diatomaceous earth, calcium carbonate, silica, cellulose, cellulose fibers and synthetic fibers ([0040]).
Nevin also teach that the fertilizer composition is made up of from 50 to 99.9% by weight plant nutrient core and from 50 to 0.1% by weight biomaterial coating layer. In other two-layer embodiments, the fertilizer composition includes from 90 to 99% by weight plant nutrient core and from 10 to 1% by weight biomaterial coating layer. In yet other two-layer embodiments, the fertilizer composition includes from 92 to 97% by weight plant nutrient core and from 8 to 3% by weight biomaterial coating layer ([0050]).
Nevin teach that the biomaterial includes polar organic compounds, including nitrogen and phosphorous containing compounds, hydrocarbons and inorganic minerals, and it has been unexpectedly found that the biomaterial will release nutrients when used as part of a fertilizer composition ([0052]).  Nevin also teaches that the biomaterial comprises sulfur, nitrogen, and phosphorus ([0077]).
Nevin also teaches that the nutrient core may be coated by spraying, dripping or streaming the biomaterial onto a rolling bed of nutrient plant core granules carried in a coating drum or similar such mixing device at elevated temperatures ([0051], [0058]).
Nevin does not explicitly teach an example particulate composition comprising a fertilizer core and a coating comprising a mixture of fatty acids and rosin acids, as instantly claimed.  However, Nevin teaches that the biomaterial coating may further comprise surfactants such as fatty acids and rosin acids ([0036]).  
It would have been prima facie obvious for a person having ordinary skill in the art to prepare fertilizer compositions according to Nevin comprising the fertilizer core and a coating comprising a dried biomaterial which includes sulfur, nitrogen and phosphorus (i.e., powder), as well as fatty acids and rosin acids.  Such would have been obvious 
Regarding the tack value and viscosity of the coating material, Nevin teaches that the coatings serve to reduce caking (i.e., reduces tackiness) ([0016], [0040]), and also teaches heating the coating material in order to spray onto the fertilizer granules.  It would have been obvious to reduce the tackiness of the coating material and also to heat the coating such that the viscosity is low enough to be applied to the fertilizer granule by spraying, dripping or streaming, as taught by Nevin.

Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Nevin (US 2012/0272700 A1) as applied to claims 97, 102, and 107-113 above, further in view of Ferguson et al. (US 2013/0031943 A1).
The teachings of Nevin are discussed above and incorporated herein by reference.  
Nevin does not explicitly disclose the particles SGN and UI, as instantly claimed.  However, Ferguson et al. teach granular fertilizer wherein the plurality of particles characterized by a Size Guide Number (SGN) of greater than 80 and UI greater than 30 ([0092]; Table 12). 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to combine the teachings of Nevin and Ferguson et al., and design said plurality of particles, as taught by Nevin, while maintaining and characterizing their size, as taught by Ferguson et al., in order to enhance control over release of the active ingredients from the said particles.

Claims 97, 102-103, and 106-113 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 5,466,274) in view of Kato (US 3,475,154).
Hudson et al. teach polymer topcoated, sulfur coated fertilizer granules or prills which are abrasion resistant, free flowing, non-smearing, essentially dustless fertilizer compositions having enhanced slow release characteristics (col. 1, ln. 16-19; col. 2, ln. 65 to col. 3, ln. 2).  Hudson et al. teach that the coatings are applied molten and cooled (col. 3, ln. 11-17).  Hudson et al. teach that the fertilizer granules comprise nitrogen, potassium and phosphorus (col. 3, ln. 42-53).  Hudson et al. further teach resins and waxes suitable as coatings (col. 3, In. 53 to col. 4, In. 24).
Hudson et al. do not explicitly disclose a thermo-softening binder comprising a mixture of fatty acids and rosin acids, as instantly claimed.  However, Kato teaches coating fertilizer granules with thermoplastic and thermosetting resins, wherein the resins comprise one or more of fatty acids (col. 5, In. 25-28), fatty esters (col. 5, In. 25-28), and rosin (col. 5, In. 3-5; col. 9, In. 64-67).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare the coated fertilizers according to Hudson et al. wherein the coating comprises a mixture of fatty acids and rosin acids.  Such would have been obvious because Kato teaches fatty acids and rosin acids as suitable resins for coating fertilizer particles wherein the coatings are applied while molten and then cooled.
Regarding the tack value of the coating material, Hudson et al. teach that the fertilizer products become non-tacky (col. 3, ln. 13). 
Regarding the viscosity, Hudson et al. teach that the molecular weight of the copolymers should be such that the viscosities of the molten copolymer-hydrocarbon wax .

Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (US 5,466,274) in view of Kato (US 3,475,154) as applied to claims 97, 102-103, and 106-113 above, further in view of Ferguson et al. (US 2013/0031943 A1).
The teachings of Hudson et al. and Kato are discussed above and incorporated herein by reference.  
Hudson et al. do not explicitly disclose the particles SGN and UI, as instantly claimed.  However, Ferguson et al. teach granular fertilizer wherein the plurality of particles characterized by a Size Guide Number (SGN) of greater than 80 and UI greater than 30 ([0092]; Table 12). 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to combine the teachings of Hudson et al. and Ferguson et al., and design said plurality of particles, as taught by Hudson et al., while maintaining and characterizing their size, as taught by Ferguson et al., in order to enhance control over release of the active ingredients from the said particles.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616